
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.22


LONG TERM INCENTIVE PLAN—FY06


        Qualifying officers and directors of the Company will participate in the
Company's Long Term Incentive Plan in accordance with the provisions set forth
below. Elements of incentive compensation that may be awarded to qualifying
officers and directors include Stock Options ("Options"), Stock-Only Stock
Appreciation Rights ("SOSARs"), and Restricted Stock Units ("RSUs"), each issued
in accordance with the terms and provisions of the Frontier Airlines 2004 Equity
Incentive Plan (the "2004 Plan")., as well as Cash-Based Incentives ("CBIs").

        It is the general intent of the Company's Long Term Incentive Plan to
provide the Company's officers and directors with a package of incentives that
equate to 110% of the value of the incentive paid by comparably positioned
employees at other airlines contained in the Company's peer group, as that peer
group is identified by the Board from time to time (the "Peer Group"), subject
to adjustment ±10% based on individual performance. Prior to the beginning of
each fiscal year, the Board, acting on the recommendations of the Compensation
Committee, will determine the Peer Group and total value of Options, SOSARs,
RSUs and CBIs to be granted to each qualifying officer, senior director and
director for the coming fiscal year.

        Under the Plan, a mix of Options or SOSARs, RSUs and CBIs will be
available for award to Officers of the Company and CBIs and RSUs will be
available for award to Senior Directors and Directors of the Company. Of the
total value of the incentive awards granted to Officers, it is intended that 40%
will be represented by the value of granted Options or SOSARs, 40% will be
represented by the value of CBIs, and 20% will be represented by the value of
the RSUs. Of the total value of the incentive awards granted to Senior Directors
and Directors, 60% will be represented by the value of CBIs, and 40% will be
represented by the value of the RSUs.

        The dates on which incentives become exercisable or are earned or
payable will be determined by the Board or the Committee administering the 2004
Plan in its sole discretion. Generally, however, it is intended that Options and
SOSARs will become exercisable in five equal installments, with the first
installment becoming exercisable on the first anniversary of the date of grant
and remaining installments becoming exercisable on the next four anniversaries
of such date, and RSUs will become exercisable in a single installment on the
fifth anniversary of the date of grant. CBIs will be paid as soon as possible at
the end of thee fiscal years from the time the CBIs are awarded.

Special Rules for Cash-Based Incentives

        The value of the CBI identified for an individual officer, senior
director or director in the advance of each fiscal year is will be the target
CBI ("TCBI") for such individual. The amount of the TCBI paid to the individual
at the end of Performance Period (as defined below) will be adjusted as follows:

ACBI = TCBI × (PR/50%), where

ACBI   =   Actual Cash-Based Incentive paid to the employee TCBI   =   Target
Cash-Based Incentive PR   =   The Company's percentile ranking against the Peer
Group in the long-term incentive performance category (the "LTIPC") over the
performance period ("Performance Period"), each as determined by the Board for
the fiscal year

provided, no CBI will be paid to any individual if the Company's performance if
the Company's performance in the LTIPC over the Performance Period does not
exceed a minimum target (the "PCMT"), and provided further that if the Company's
performance over the Performance Period does exceed the PCMT, the ACBI will not
be adjusted below a minimum performance adjustment factor (mPF) or above a
maximum performance adjustment factor (MPF) as established by the Board in
advance of the fiscal year.

        For FY06, the Peer Group is all major and low-cost airlines not
operating under bankruptcy protection at any time during the Performance Period;
the Performance Period is the 36 month period equating to the Company's FY06,
FY07 and FY08; LTIPC is the annual Pre-Tax Profit Margin as calculated under
GAAP for the Performance Period, excluding extraordinary items; PCMT is 4%; the
mPF is .5 when the PR is equal to or less than 25%; and MPF is 1.5 when the PR
is equal to or greater than 75%.

        Notwithstanding any provision of this Long-Term Incentive Plan, the
decision to grant long term incentive compensation to any employee of the
Company and the terms and conditions of such grant, will rest with the Board in
its sole discretion.





QuickLinks


LONG TERM INCENTIVE PLAN—FY06
